         Case 17-80115 Document 72 Filed in TXSB on 07/08/20 Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                  GALVESTON DIVISION
IN RE:                                           §        CASE NO. 17-80115-G5-13
Ryan Christopher Brady                           §
Christine Nicole Brady                           §
                                                 §
DEBTOR(S)                                        §        CHAPTER 13

              DEBTOR'S RESPONSE TO TRUSTEE'S MOTION TO DISMISS
                          AND REQUEST FOR HEARING

        Ryan Christopher Brady and Christine Nicole Brady oppose the Trustee's Motion to Dismiss

filed on or about June 18, 2020.

        Debtors intend to file a Modified Plan under the C.A.R.E.S act before the date of this hearing.

        Debtors request a hearing.

        Debtors request that the Trustee's Motion to Dismiss be DENIED.
                                                 Respectfully submitted,
                                                 KEELING LAW FIRM

                                                 /s/Kenneth A. Keeling
                                                 Kenneth A. Keeling; TBN 11160500
                                                 Yolanda Gutierrez; TBN 24041028
                                                 Cristina Rodriguez; TBN 24049980
                                                 Rebecca Keeling; TBN 24083295
                                                 3310 Katy Freeway, Suite 200
                                                 Houston, Texas 77007
                                                 Tel: (713) 686-2222; Fax (713) 579-3058
                                                 legal@keelinglaw.com


                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing has been served on all parties electronically
or by U.S. First Class Mail on July 9, 2020.

United States Trustee              William E Heitkamp                     Ryan Christopher Brady
515 Rusk, Suite 3516               9821 Katy Freeway                      Christine Nicole Brady
Houston, TX 77002                  Suite 590                              2304 Jackson Lane
                                   Houston, TX 77024                      League City, TX 77573

                                                 /s/Kenneth A. Keeling
                                                 KENNETH A. KEELING
